Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Acknowledgement is made of applicant’s amendment which was received by the office on March 14, 2021. Claims 1-6, 8-14, 16-20 are currently pending. 

Election/Restrictions
Claims 1-6, 8-14 and 16 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 17-20, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 5/15/2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Double Patenting
In view of the approval of the terminal disclaimer filed on 3/1/2022, see approval 3/1/2022, the double patenting rejections made against the claims in the office action of 10/14/2021 have been withdrawn. 

Allowable Subject Matter
Claims 1-6, 8-14 and 16-20 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: In view of the art that is relevant to the claimed invention the prior art does not teach or reasonably suggest, with the context of the other claimed elements, a tine assembly that includes at least one self-biasing tine from a linear configuration to a curved configuration, a driver member disposed within a housing lumen of the device, the driver member defining a driver lumen coaxial with the housing lumen, the driver member including: a threaded portion having external screw threads engaged with the internal screw threads of the housing, a flange and a hub connecting the flange to the threaded portion; a carrier member rotatably disposed around the hub of the driver member with the at least one tine connected to the carrier member, the flange and the threaded portion of the driver member restricting axial movement of the carrier member and a shaft extending through the housing lumen and engaging the driver member such that rotation of the shaft rotates the driver member, respectively in combination with the other claim limitations. The prior art including US 2012/0004714 to Kleve and US 2010/0305670 to Hall (both previously cited) teach rotatable fixation structures located within a lead that include a threaded electrode base or conductor base that can be rotated about threads within a housing for fixation of the fixation structure into tissue but does not teach or reasonably suggest the particular arrangement of the tine assembly as claimed including at least one self-biasing tine from a linear configuration to a curved configuration, a driver member disposed within a housing lumen of the device, the driver member defining a driver lumen coaxial with the housing lumen, the driver member including: a threaded portion having external screw threads engaged with the internal screw threads of the housing, a flange and a hub connecting the flange to the threaded portion; a carrier member rotatably disposed around the hub of the driver member with the at least one tine connected to the carrier member, the flange and the threaded portion of the driver member restricting axial movement of the carrier member and a . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 12 have been considered but are moot since the double patenting rejections have been withdrawn in view of the approval of the terminal disclaimer filed on 3/1/2022.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 2016/0331957 to Gindele et al. which teaches deployable electrode lead anchor. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER L GHAND whose telephone number is (571)270-5844.  The examiner can normally be reached on Mon-Fri 7:30AM - 3:30PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  




/JG/Examiner, Art Unit 3792                                                                                                                                                                                                        


/Jennifer Pitrak McDonald/Supervisory Patent Examiner, Art Unit 3792